DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The Information Disclosure Statements filed on 06/21/2020, 05/18/2021 and 07/05/2021 have been considered. initialed copies of forms 1449 are enclosed herewith.
Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto et al. (US 20170060471 A1).
Re. claim 1, Yamamoto figures 1-2 disclose a work device (1), comprising: 
a control apparatus (31) that controls an operation of a device, 
a microcontroller (41) arranged in the control apparatus (31) and used for executing a program (program processed by CPU 41), 
a motor (14) that operates the device, 

a power supply circuit (32) that generates a constant low voltage (VCC) supplied to the control apparatus  from the electric power of the battery (“the control unit 31 operates with the electric power supplied from the battery 11 as an electric power for operation” ¶. [0060]), and 
a changeover switch (7) for supplying the electric power from the battery (11) to the control apparatus (31), power supply from the power supply circuit to the control apparatus being started by an operation of the changeover switch (7); wherein 
the control apparatus has a self-holding circuit that continues to maintain power supply from the power supply circuit by output from the microcontroller even after the operation of the changeover switch is returned (control apparatus (31) maintains power from (VCC) even after the trigger switch is been released ¶. [0076]), and 
the microcontroller stops output to the self-holding circuit to thereby stop the power supply from the power supply circuit to the control apparatus (after a preset time elapsed, the microcontroller stops the self-holding feature, ¶. [0076]); 
the control apparatus further has an off-delay circuit (see power sources C1 and C2) for temporarily continuing the power supply to the microcontroller (31) even after the power supply from 
	Re. claim  7, Yamamoto disclose the off-delay circuit is connected to the self-holding circuit (¶. [0076]) and comprises an electricity storage part (C2).  
Re. claim  8, Yamamoto disclose wherein the off-delay circuit has a comparator for stabilizing output from the electricity storage part (¶. [0059] and [0066].)  
Re. claim  9, Yamamoto disclose wherein an electricity discharge part is arranged in the off-delay circuit, electric power of the electricity storage part disappears when power supply of the microcontroller is cut off and a fixed time has elapsed, and the electricity storage part stores electricity every time the microcontroller is started (¶. [0076] and [0113].)   
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US 20170060471 A1) in view of Stampfl et al. (US 20160308423 A1).
	Re. claim 2, Yamamoto disclose microcontroller (31), and a memory apparatus (45) being rewritable that causes the work device to perform a predetermined operation and stores the program (¶. [0063]) and reflects an update program (“the control unit comprises an update processing unit and a writing processing unit” see abstract).
Yamamoto do not disclose a communication apparatus capable of wirelessly performing two-way communication between an external device and the microcontroller, 
	Stampfl figure 6A disclose a communication apparatus (250) capable of wirelessly performing two-way communication (262) between an external device (shown in fig. 2) and the microcontroller (226).
Hence, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the invention of Yamamoto with the teaching of Stampfl to establish a two-way communication between an external device and the microcontroller in order to transmits tool operational data to an external device and receives tool configuration data from the external device allowing the users to remotely manage operational parameters for various work of the power tool.  
Re. claim 6, the combination of Yamamoto and Stampfl discloses wherein the    memory apparatus further has a second storage region (Yamamoto, Fig. 2, element 42) different from a storage region in which the program is stored, and the update program received from the outside is stored in the second storage region (¶. [0063]).
Allowable Subject Matter
6.	Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-13 are allowed. The following is an examiner's statement of reasons for allowance: 
The references of the record taken alone or in combination, fail to teach or suggest at least the features cited in independent claim 10 wherein the microcontroller reflects an update program obtained from outside via the communication apparatus in the memory apparatus;, and writing of the update program to the memory apparatus is allowed only when the operation of the changeover switch is regulated by the regulation mechanism.  
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID BOUZIANE whose telephone number is (571)272-7592. The examiner can normally be reached Mon-Fri 6:00-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAID BOUZIANE/Examiner, Art Unit 2846